Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 1 of 8

EXHIBIT D
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 2 of 8

RVH Inc.
Post Office Box 403303
Miami Beach, FL 33140

July 18, 2018
Via E-Mail — nick@blocktech.com

Blockchain Technologies Corporation
Mr. Nikolaos Spanos - CEO

157 Prince Street

New York, NY 10012

Re: Notice of Events of Default under Promissory Note
Dear Mr. Spanos:

This notice is made on behalf of RVH Inc. in connection with the loan made by RVH Inc.
(the “Lender or RVH”) to Blockchain Technologies Corporation, and any of their
respective subsidiaries (collectively the “Company”).

Loan Documents

Reference is made to the following documents (“Loan Documents”):
1. Promissory Note from the Company in favor of Lender, in the original principal
amount of $250,000, dated February 24, 2015 as amended on September 1,
2018 (the “Promissory Note”)
2. Security Agreement between Lender and the Company, dated as of February 24,
2015 (“Security Agreement”).
3. As well as all other documents between the Company and Lender.

Notice of Events of Default under the Promissory Note

Lender hereby gives notice of the following “Events of Default” under the
Promissory Notes and Security Agreement:
a. The Company has not paid the $300,000 of Principal due on or before
February 28, 2018.

 

This letier contains confidential and privileged information. It is intended solely for the addressee. If you are
not the intended recipient, any disclosure, copying, distribution or any action taken or omitted in reliance on
this letter, is prohibited.
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 3 of 8

b. The Company has not paid any of the Interest due from September 1,
2017.

c. The Company has not paid the Principal, interest and Facility Fee due on
the Maturity Date March 1, 2018.

d. The Company has not made any payments from the date of the loan.

e. The above defaults as well as other defaults not mentioned herein.

Nothing contained in this letter is intended to create or constitute a waiver,
modification, relinquishment or forbearance by Lender of any of Lender’s rights,
remedies or claims under any of the Loan Documents or at law or in equity (including
but not limited to any rights, remedies and claims in connection with any other Event of
Default now or hereafter existing). All such rights, remedies or claims are hereby
expressly reserved. No failure or delay on the part of Lender in the exercise of any
power, right or privilege under the Loan Documents shall operate as a waiver thereof,
nor shall any singie or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

Very truly yours,

ee] Sr ts idert

 

This letter contains confidential and privileged information. It is intended solely for the addressee. If you are
not the intended recipient, any disclosure, copying, distribution or any action taken or omitted in reliance on
this letter, is prohibited.
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 4 of 8

NOTICE

NOTICE IS HEREBY GIVEN that on August 9, 2018, at 10:00 A.M. Eastern Daylight
Time (the “Date of Sale”), RVH Inc. as secured party (the “Secured Party”) under that certain
security agreement dated as of February 24, 2015, (the “Security Agreement”) executed by
Blockchain Technologies Corporation (“Debtor”), intends to sell the collateral described below at
public sale in accordance with Section 9-610 of the Uniform Commercial Code as enacted in the
State of New York (the “UCC”). The Debtor defaulted by failing to pay all sums due that were
secured by the Security Agreement. The public sale will be held at the offices of Eilenberg &
Krause LLP., 11 East 44" Street, 19" Floor, New York NY 10017.

Terms used and not defined in this Notice shall have the meanings given to them in the
Security Agreement, which will be made available to prospective bidders that execute a
confidentiality agreement (each such confidentiality agreement, a “Confidentiality Agreement”).
Any prospective bidder may obtain a Confidentiality Agreement from the Secured Party by
request as set forth in this Notice.

The property to be sold at the public auction is all the property of Blockchain Technologies
Corporation given as security to RVH Inc. pursuant to the Security Agreement, including but not
limited to (1) all its Pledged Property, Accounts and General Intangibles, Patents, Trademarks,
Copyrights, Registrations, Trade Names, Licenses, Intellectual Property and Software; Goods;
Books and Records; all Contract Rights; Software; Products and Proceeds; Claims; and Equity
Interests as those terms are defined in the Security Agreement including its ownership interests or
any interest in Slidechain LLC, Overseas BC Marketing, Inc., Cryptos Ltd., Digital Assets
Vending Equipment Inc., Hermes, Ltd, Blockchain Apparatus, LLC., Bitcoin Center NYC, Livery
Cab, Inc., Escrow Payment, Inc., Mining Bot, Inc., Prometheus Assets, LLC., Prometheus Group,
LLC., Exgate, Ltd. GAHI Acquisition Corp., Global Arena Holding Inc., and any other
subsidiaries or company which Blockchain Technologies Corporation has an interest in. Assets
excluded from the sale are all rights to pursue an action or actions in civil or criminal court
including but are not limited to the following assets: all Debtor’s and/or shareholders rights and
remedies against Nikolaos Spanos, Zap, The Synapse Foundation, all past employees of BTC for
the following including but not limited to Breach of Contract, Conversion, Fraud,
Misrepresentation, Breach of Fiduciary Duty and/or Responsibilities, Unjust Enrichment,
Comingling of Funds, Theft, the use of a vehicle for a Ponzi-esque type scheme; The Collateral is
being sold as a package and will not be separated into lots.

For terms and conditions of the sale and further information concerning the Collateral or
the Public Sale herein described, prospective bidders may contact Eilenberg & Krause LLP., 11
East 44" Street, New York, NY 10017 Attention: Keith Moskowitz (Tel. No.: (212)
986-9700x335) (Fax No.: (212) 986-2399) (email:km@eklawllp.com).
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 5 of 8

TERMS OF PUBLIC SALE

NOTICE IS HEREBY GIVEN that on August 9, 2018, at 10:00 A.M. Eastern Daylight
Time (the “Date of Sale”), RVH Inc. as secured party (the “Secured Party”) under that certain
security agreement dated as of February 24, 2015, (the “Security Agreement”) executed by
Blockchain Technologies Corporation (“Debtor or BTC”), intends to sell the collateral described
below at public sale in accordance with Section 9-610 of the Uniform Commercial Code as
enacted in the State of New York (the “UCC”). The public sale will be held at the offices of
Eilenberg & Krause LLP., 11 East 44" Street, 19'" Floor, New York, NY 10017.

Terms used and not defined in this Notice shall have the meanings given to them in the
Security Agreement, which will be made available to prospective bidders that execute a
confidentiality agreement (each such confidentiality agreement, a “Confidentiality Agreement”).
Any prospective bidder may obtain a Confidentiality Agreement from the Secured Party by
request as set forth in Section 5 of this Notice.

The property to be sold at the public auction will be all of the Debtor’s right, title and
interest in the “collateral” (as defined in the Security Agreement) consisting of all the property,
contracts, patents, trade names, trademarks, contacts, licenses, contracts and any other assets
related to the Debtor’s operations and rights (the “Collateral”). Assets excluded from the sale are
all rights to pursue an action or actions in civil or criminal court including but are not limited to the
following assets; all Debtor’s and/or shareholders rights and remedies against Nikolaos Spanos,
Zap, The Synapse Foundation, all past employees of BTC for the following including but not
limited to Breach of Contract, Conversion, Fraud, Misrepresentation, Breach of Fiduciary Duty
and/or Responsibilities, Unjust Enrichment, Comingling of Funds, Theft, the use of a vehicle for a
Ponzi-esque type scheme; The Collateral is being sold as a package and will not be separated into
lots.

Terms and Conditions. The terms and conditions of the public auction (the “Public Sale”)
are as follows:

1. The Public Sale shall be a public auction to the highest qualified bidder. The
Collateral will be sold as a block, and will not be divided or sold in any lesser amounts. The
Collateral will be sold at the Public Sale for cash at such price and on such other commercially
reasonable terms as the Secured Party may determine. The minimum bidding increments during
the Public Sale will be $25,000 or such other amount as the Secured Party may announce at the
Public Sale. Higher bids will continue to be entertained until the Secured Party has determined
that it has received the highest bid from a qualified bidder. The Secured Party will be permitted to
bid at the Public Sale and, notwithstanding any requirement herein that the sale of the Collateral be
for cash, the Secured Party may credit-bid on behalf of the Lenders all or any portion of the
outstanding balance of the amounts due to the Lenders by the Debtors under the Security
Agreements and, in the event no qualified bidder bids more than the amount of any credit-bid of
the Secured Party, then such credit-bid of the Secured Party shall be deemed the highest bid and
the Secured Party shall be deemed to be the purchaser of the Collateral in accordance with UCC
Section 9-610. The Secured Party reserves the right to (a) reject all bids and terminate the Public
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 6 of 8

Sale or adjourn the Public Sale to such other date and time as the Secured Party may deem proper,
by announcement prior to the date of the Public Sale or at the place and on the date of the Public
Sale, and any subsequent adjournment thereof, without further publication, and (b) impose any
other commercially reasonable conditions upon the Public Sale of the Collateral and subsequent
Collateral Closing Date (as defined below) as the Secured Party may deem proper.

2. The Collateral is offered “AS-IS, WHERE IS”, with all faults, and there is no
warranty by the Secured Party relating to title, possession, quiet enjoyment, merchantability,
fitness or the like in this disposition. The Secured Party makes no guarantee, representation or
warranty, express or implied, as to the existence or nonexistence of other liens, the quantity,
quality, condition or description of the Collateral, the value of the Collateral, the Debtors’ rights in
the Collateral or the assets of any of the Pledged Entities. The transfer of the Collateral will be
made without recourse and without representation or warranty by the Secured Party, and subject to
all defenses of the Secured Party. Upon the delivery of a fully executed Confidentiality Agreement
and the written request therefore, the Secured Party will provide to prospective bidders with a
package that contains certain relevant information that the Secured Party possesses concerning the
Debtor. No information provided to a prospective bidder in response to any such request shall
constitute a representation or warranty of any kind with respect to such information, the Collateral
or the Public Sale.

Prospective bidders are hereby advised that (a) although the Secured Party has provided
access to certain information regarding the Debtor and the Collateral referenced above, there is no
assurance that the Secured Party does not have information that it is contractually or legally
prohibited from providing to potential bidders due to restrictions in confidentiality agreements or
otherwise, or that the Secured Party has disclosed all information in its possession, and (b) the
Secured Party may be in possession of information which prospective bidders may not have.
PROSPECTIVE BIDDERS ARE ENCOURAGED TO PERFORM SUCH DUE DILIGENCE AS
THEY DEEM NECESSARY.

3. In order for a prospective bidder (other than the Secured Party) to be a “qualified
bidder” and eligible to bid at the Public Sale, each such prospective bidder must (a) be physically
present at the Public Sale, (b) register with the Secured Party and execute and deliver to the
Secured Party the Securities Certification (defined below) and Escrow Agreement, (c) deposit with
Eilenberg & Krause LLP. (the “Escrow Agent”) the sum of $200,000.00 (the “Required Deposit”)
by bank check or by wire transfer of immediately available funds in accordance with instructions
provided by the Secured Party no later than three (3) Business Days prior to the start of the Public
Sale (which Required Deposit shall be refunded, without interest, by the Escrow Agent in the event
that such bidder is not the successful bidder, subject to the right of the Secured Party to designate
one or more back-up bidders and to retain their respective Required Deposits in accordance with
the terms provided below). In addition to the Required Deposit, each prospective bidder may be
required to demonstrate in advance of bidding, to the Secured Party’s satisfaction, its financial
ability to tender payment for the Collateral if it is selected as the winning bidder or as a back-up
bidder.

All prospective bidders will be required to represent in writing to the Secured Party (the
“Securities Certification”) that each prospective bidder (i) is acquiring the any securities portion of
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 7 of 8

the Collateral for investment purposes, solely for the purchaser’s own account and not with a view
to distribution or resale of the Collateral; (ii) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of investment and has
sufficient financial means to afford the risk of investment in the Collateral; and (ii) will not resell
or otherwise hypothecate the any securities portion of the Collateral without a valid registration
under applicable federal or state laws, including, without limitation, the Securities Act of 1933, as
amended, or an available exemption therefrom. In the Securities Certification, a prospective bidder
must indemnify the Secured Party with respect to any claim based on any misrepresentation or
inaccuracy of the information contained in such Securities Certification. Additionally, a qualified
bidder must satisfy the Secured Party (and its counsel) that its purchase of the Collateral is in
compliance with all applicable federal and state laws. If a prospective bidder is a special purpose
entity or an entity with creditworthiness that is, in the Secured Party’s reasonable judgment,
insufficient to support the representations, warranties and indemnification provisions set forth in
the Securities Certification, the Secured Party reserves the right to require additional credit support
in the form of a guaranty by a creditworthy affiliate of such prospective bidder or such other
appropriate credit support as the Secured Party may request in its sole discretion.

All prospective bidders will be required to deliver to the Escrow Agent an executed copy of
the escrow agreement governing the deposit of the Required Deposit with the Escrow Agent.

No bids may be withdrawn once made during the Public Sale, but no sale shall be final
until accepted in writing by the Secured Party. Within one (1) Business Day following the
conclusion of the sale, time being of the essence, the successful bidder will be required to (a)
execute a confirmation of sale satisfactory to the Secured Party. The balance of the purchase price
for the Collateral must be paid by bank check or wire transfer of immediately available funds, upon
the execution and delivery of any closing documents required by the Secured Party. The Collateral
Closing Date shall take place on a date set by the Secured Party no later than thirty (30) days after
the date of the Public Sale, time being of the essence (such date, the “Outside Date”). Upon
payment in full, the purchaser shall receive a certificate representing the Collateral purchased and
a transfer statement transferring the Collateral, without guaranty of signatures, without payment of
any transfer or other tax (which shall be the sole responsibility of the successful bidder), without
warranty by or recourse to the Secured Party, its agents or its representatives, subject to all
defenses, and otherwise in form and substance acceptable to the Secured Party. If the successful
bidder(s) are the Lenders, then the foregoing requirements will not apply and payment for the
Collateral may be made by applying against the purchase price the amounts due to the Lender by
the Debtors under the Security Agreement.

If the Lenders are not the highest qualified bidder for the Collateral, the Secured Party
reserves the right to designate a back-up bidder. If a back-up bidder is selected, the back-up
bidder’s Required Deposit will remain with the Escrow Agent until refunded as provided below. If
the highest qualified bidder posts its Second Deposit with respect to the Collateral, the Required
Deposit will be promptly returned to the back-up bidder. If the highest qualified bidder does not
timely post its Second Deposit, then the back-up bidder shall be notified within five (5) Business
Days after the auction (the “Back-up Bidder Notice”), and shall be obligated, within one (1)
Business Day of receiving the Back-up Bidder Notice from the Secured Party, to (a) deposit with
the Escrow Agent the Second Deposit for the Collateral and (b) execute a confirmation of sale in a
Case 1:18-cv-09352-SN Document 1-4 Filed 10/12/18 Page 8 of 8

form to be provided by the Secured Party. If a Back-up Bidder Notice is not delivered to a back-up
bidder within five (S) Business Days after the auction, then the Required Deposit shall be promptly
returned to such back-up. If a back-up bidder is ultimately selected as the winning bidder for the
Collateral, the back-up bidder will be required to pay the balance of the purchase price for the
Collateral to be purchased by the back-up bidder by bank check, or wire transfer of immediately
available funds, no later than thirty (30) days after delivery of the Back-up Bidder Notice from the
Secured Party to the back-up bidder, time being of the essence. The sale of the Collateral to a
back-up bidder will otherwise be consummated on the same terms as applicable to the highest
qualified bidder at the Public Sale. If the back-up bidder for the Collateral are the Lenders, then
the foregoing requirements will not apply to the Collateral and payment for the Collateral may be
made by applying against the purchase price the amounts due under the Security.

4, If the Secured Party is unable for any reason to consummate the sale of the
Collateral to a successful bidder at the Public Sale and to execute and deliver the closing
documents, its sole obligation to the successful bidder shall be the return of the principal amount of
such bidder’s deposit(s). If the successful bidder is unable for any reason to timely deliver the
Second Deposit, the Secured Party shall retain the Required Deposit paid by the bidder as
liquidated damages for the costs of the Public Sale and for its loss of bargain, in lieu of all other
damages, and the Secured Party may accept the next highest qualified bid at the Public Sale. Ifa
successful bidder or back-up bidder timely delivers the Second Deposit for the Collateral, but is
unable for any reason to consummate the purchase of the Collateral on or prior to the Outside Date
(as the same may be extended if one or both of the extension options are timely and properly
exercised), the Secured Party shall retain the Required Deposit and the Second Deposit paid by
such bidder as liquidated damages for the costs of the sale and for its loss of bargain, in lieu of all
other damages. By bidding at the Public Sale, each bidder acknowledges that it would not be
possible to ascertain the Secured Party’s actual damages under the circumstances described in the
preceding sentences. A successful bidder or back-up bidder shall have no right to postpone or
nullify a sale of the Collateral if it is unable to meet any of the requirements under any document
relating to the Collateral.

5, For further information concerning the Collateral or the Public Sale herein
described, prospective bidders may contact Eilenberg & Krause LLP., 11 East 44" Street, New
York, NY 10017 Attention: Keith Moskowitz (Tel. No.: (212) 986-9700x335) (Fax No.: (212)
986-2399) (email:km@eklawllp.com).
